United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD INTEGRATED SUPPORT
COMMAND, Portsmouth, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0180
Issued: October 28, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 18, 2020 appellant sought an appeal from a purported November 18, 2020
decision and an August 14, 2020 merit decision of the Office of Workers’ Compensation Programs
(OWCP). The Clerk of the Appellate Boards assigned Docket No. 21-0180.
The Board, having duly considered the matter, notes that it has jurisdiction to review final
adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 1 This
jurisdiction encompasses any final decision issued by OWCP within 180 days of the date appellant
filed his appeal. 2
The Board notes that the case record does not contain a final adverse decision of OWCP
dated November 18, 2020. The most recent final adverse decision of OWCP is dated
August 14, 2020.

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

Id. at § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the date of
issuance of a decision of OWCP.”
2

Regarding appellant’s appeal of OWCP’s August 14, 2020 decision, the Board notes that
it has already issued a decision regarding this appeal on September 21, 2021 in Docket No.
20-1520.3
The Board has duly considered the matter and concludes the appeal of OWCP’s August 14,
2020 decision was addressed in the Board’s September 21, 2021 decision in Docket No. 20-1520.
Additionally, the Board finds that there is no final adverse decision of OWCP dated
November 18, 2020. Therefore, the appeal docketed as Docket No. 21-0180 shall be dismissed.
Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0180 is dismissed.
Issued: October 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

The Board notes that appellant previously filed an appeal of OWCP’s August 14, 2020 decision on
August 17, 2020. The Clerk of the Appellate Boards docketed the appeal as No. 20-1520.
3

2

